Title: To Benjamin Franklin from ——— Saint-Martin, 13 June 1783
From: Saint-Martin, ——
To: Franklin, Benjamin


          
            Monsieur
            par tonnein, a verteuil, En agenois le 13e. juin 1783.
          
          Il y a Bien des jours que j’ai Eu L’honneur de vous Ecrire vous priant davoir la bonté
            de minstruire de quelle fasson Les officiers françois qui ont Esté Employé au servisse
            des Etats unis de lamerique seront treté, il faut sans doute que ma lettre ne vous soit
            pas parvenue; agrées que je vous suplie
            De macorder Cette faveur, veu que si les Etat ne veulle pas me Continuer au moins dans les memes Grades, je tacherois de me pourvoir ailleur, je suis venu avec
            Eun Congé d’un an pour Retablir ma santé est aller aux Eaux de Barege, Lorsque je suis
            parti il netoit nullement question de paix, insi je panse qu’il se fera un grand
            changement. Je ne voudrois pas Repartir sans savoir a quoi ment tenir, Esperant Cette
            Grace de vous, je L’honneur dettre avec Respects Monsieur Votre tres humble est tres
            obeissant serviteur
          
            ST MARTIN
          
         
          Notation: St. Martin 13 Juin 1783.
        